Order entered April 4, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01436-CR

                         RAYMOND CRAIG FREEMAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F16-41797-I

                                            ORDER
        Before the Court is appellant’s April 2, 2019 first motion for extension of time to file his

brief. We GRANT the motion. Appellant’s brief shall be due THIRTY DAYS from the date of

this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE